Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 27, 2021

                                       No. 04-21-00369-CV

      IN THE INTEREST OF L.L.B, J.A.B, J.A.B, A.J.B., AND B.B.L., CHILDREN

                   From the 438th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020PA01007
                        Honorable Linda A. Rodriguez, Judge Presiding

                                          ORDER

        This is an appeal from a final order terminating parental rights. It is accelerated in nature.
See TEX. FAM. CODE § 263.405(a) (providing that appeals from final orders in parental
termination cases are accelerated and governed by the rules for accelerated appeals); TEX. R.
APP. P. 28.1(a) (stating appeals are accelerated when required by statute). The court reporter has
filed a notification of late record, stating that no one has requested the preparation of the
reporter’s record. See TEX. R. APP. P. 34.6(b).

        The trial court signed the final order terminating parental rights on July 31, 2021.
Because this is an accelerated appeal, a notice of appeal was due on or before August 20, 2021.
See TEX. R. APP. P. 26.1 (stating in an accelerated appeal the notice of appeal must be filed
within 20 days after the judgment or order is signed). A motion for extension of time to file the
notice of appeal was due on September 4, 2021. See TEX. R. APP. P. 26.3 (providing an appellate
court may extend the time to file a notice of appeal if, within 15 days after the deadline for filing
the notice of appeal, the party files the notice of appeal and a motion in the appellate court).

        Appellant J.J.B. did not file his notice of appeal until August 27, 2021. Although
appellant J.J.B. filed his notice of appeal within the fifteen-day grace period allowed by Rule
26.3, he did not file a motion for extension of time. A motion for extension of time is necessarily
implied when an appellant, acting in good faith, files a notice of appeal beyond the time allowed
by Rule 26.1 but within the fifteen-day grace period provided by Rule 26.3 for filing a motion
for extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the
predecessor to Rule 26). However, to satisfy Rule 26.3, an appellant must provide a reasonable
explanation for his failure to file his notice of appeal in a timely manner. See id.; TEX. R. APP. P.
26.3.

       Appellant A.N.L. did not file her notice of appeal on September 10, 2021. However, Rule
26.1(d) of the Texas Rules of Appellate Procedure provides that if any party timely files a notice
of appeal, another party may file a notice of appeal within the time periods set out in rule 26.1 or
fourteen days after the first filed notice of appeal, whichever is later. TEX. R. APP. P. 26.1(d).
       We, therefore, ORDER appellant J.J.B. to file, on or before October 4, 2021, a response
presenting a reasonable explanation for his failure to file his notice of appeal in a timely manner.
We FURTHER ORDER appellant A.N.L. to file, on or before October 4, 2021, a response
explaining why this court has jurisdiction to consider her appeal. Finally, both appellants are
ORDERED to request the preparation of the reporter’s record from court reporter Kelly
Grossman in accordance with Rule 34.6(b) of the Texas Rules of Appellate Procedure and file a
copies of their requests in this court on or before October 4, 2021.

       If appellants fail to respond within the time provided, their appeals may be
dismissed.



                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court